Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, US 20160277695 A1 (Oguro et al.) discloses an image sensor (Fig. 1), comprising: a pixel array including a plurality of pixels, the plurality of pixels arranged in one or more rows of pixels and one or more columns of pixels (Fig. 1, [0020]: imaging region 1), the pixel array configured to generate an image based on light being incident to one or more pixels of the plurality of pixels (Fig. 2, [0022]: pixel 2 including photodiode 11); pixel load circuitry connected to one column of pixels of the one or more columns of pixels (Fig. 2, [0020]: a pixel current source circuit 7 connected to vertical output lines 3), the pixel load circuitry including a plurality of transistors serially connected to each other (as illustrated by Fig. 2, [0025]: the pixel current source circuit 7 includes serially connected a first transistor 17, a second transistor 18, and a third transistor 19). 
However, the prior art of record taken alone or in combination, fails to disclose or render obvious a plurality of switches connected in parallel to separate, respective nodes between adjacent transistors of the plurality of transistors, wherein the image sensor includes image sensor processing circuitry configured to receive, from image processor circuitry, gain information indicating an intensity of the light concurrently with the pixel array generating the image, and control at least one switch of the plurality of switches to be turned on/off to change an electrical path of a current that passes through the pixel load circuitry, based on the pixel array generating the image, based on the gain information, in combination with all the limitations recited on claim 1.

Regarding claims 2-10, are allowable because they are dependent on claim 11.

Regarding claim 11, the prior art of record taken alone or in combination, fails to disclose or render obvious controlling at least one switch of a plurality of switches of the image sensor to be turned on/off to change an electrical path of a current that passes through pixel load circuitry of the image sensor based on the pixel array generating the image, based on the gain information, wherein the plurality of switches are connected in parallel to separate, respective nodes between adjacent transistors among a plurality of transistors of the pixel load circuitry that are serially connected to each other, in combination with all the limitations recited on claim 11.

Regarding claims 12-19, are allowable because they are dependent on claim 11.

Regarding claim 20, the prior art of record taken alone or in combination, fails to disclose or render obvious the image sensor includes image sensor processing circuitry configured to control at least one switch of a plurality of switches to be turned on/off to change an electrical path of a current that passes through pixel load circuitry of the image sensor based on the pixel array generating the image, based on the gain information, in combination with all the limitations recited on claim 20.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELAAZIZ TISSIRE whose telephone number is (571)270-7204.  The examiner can normally be reached on Monday through Friday from 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ye Lin can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDELAAZIZ TISSIRE/           Primary Examiner, Art Unit 2697